Citation Nr: 1514947	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-20 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center
in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to April 1967.  The Appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

In July 2014, the Appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A February 1987 rating decision denied the claim of entitlement to service connection for the cause of the Veteran's death, the decision was not appealed, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the February 1987 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.

3.  The Veteran died in April 1982; cardiopulmonary arrest and renal cell carcinoma were listed as the immediate causes of death on his death certificate.  

4.  Service connection was not in effect for any disability at the time of the Veteran's death.

5.  The Veteran's immediate cause of death was not incurred in or otherwise etiologically related to active service, to include as due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The February 1987 rating decision is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2014); 38 C.F.R. 
§§ 3.103, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the Appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  

In the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310, the Court has held that Section 5103A(a) notice must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In a letter dated July 2011, VA satisfied its duty to notify the Appellant.  Specifically, the letter notified the Appellant that the Veteran was not service connected at the time of his death and the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  
VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A  and 38 C.F.R. § 3.159(c) to assist.  The Veteran's service treatment records, private treatment records, and lay evidence have been associated with the claims file.  VA obtained medical opinions in March and September 2012.  The VA opinions reflect that the physician reviewed the Veteran's past medical history and claims file and provided opinions supported by rationales such that the Board can render an informed determination.  As such, the Board finds that the opinions are adequate for adjudicating the appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In Bryant v. Shinseki, 22 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. 3.103(c)(2)  requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the July 2014 videoconference hearing, the Appellant was assisted by an accredited representative from the Veterans of Foreign Wars of the United States, the hearing focused on the elements necessary to substantiate the claim, and the Appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  Neither the Appellant nor her representative have suggested any deficiency in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the hearing constitutes harmless error.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).

Here, the Appellant did not submit any new and material evidence within the year following the February 1987 rating decision, nor did she file a timely appeal to the February 1987 rating decision.  Therefore, it is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In an April 2012 rating decision, the RO reopened the Appellant's claim for entitlement to service connection for the cause of the Veteran's death.  Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the February 1987 denial was the RO's finding that there was no evidence that the Veteran's renal cancer manifested in service or within one year following service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the February 1987 rating decision that addresses this basis or provides another theory of entitlement.

The evidence of record in February 1987 consisted of the Veteran's service treatment records, post-service treatment evidence, and lay statements.  Since that time, the Appellant has submitted evidence referencing a link between Agent Orange exposure and renal cancer.  This evidence is new in that it was not of record in February 1987, and it is material in that it addresses the missing element of the claim, that is, a connection between the Veteran's cause of death and his active duty service.  Thus, it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death has been received, and the claim, to this extent only, is granted.  See Justus, 3 Vet. App. at 512-13.

Service Connection for the Cause of the Veteran's Death

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2014).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service, the regulations do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 § C.F.R. 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases shall be service connected if a veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449 (1996).  Further, the Secretary has found that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  Renal cell carcinoma is not a disease specifically presumed to be caused by herbicide exposure; however, respiratory cancers, including cancer of the lung, are.  38 C.F.R. § 3.309(e).   

Nevertheless, presumptions of service connection are not intended to limit service connection to that basis of entitlement when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.

At the time of the Veteran's death in April 1982, service connection had not been granted for any disability.  A death certificate shows the immediate causes of the Veteran's death were cardiopulmonary arrest and renal cell carcinoma that had metastasized to the liver and lungs.  The Appellant contends that the Veteran's renal cell carcinoma was as a result of his exposure to herbicides like Agent Orange during service in the Republic of Vietnam.
With respect to whether a current disability existed at the time of the Veteran's death, private medical records and his death certificate reflect a diagnosis of renal cell carcinoma which had metastasized to the liver and lungs.  In March 2012, a VA physician opined that the Veteran had renal cancer, and that lung involvement was renal cancer that had metastasized to the lung, not primary lung cancer.  As such, the Board finds that the Appellant has demonstrated a current disability of renal cell carcinoma, but not a respiratory cancer, for service connection purposes.

With respect to an in-service event or injury, there is no indication that the Veteran's renal cell carcinoma manifested in service.  However, the Appellant asserts that the Veteran was exposed to herbicides during service in the Republic of Vietnam.  As the Veteran did in fact serve in the Republic of Vietnam during the relevant time period, he is presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307.  As such, the Board finds that the Appellant has demonstrated an in-service event or injury for service connection purposes.

With respect to a nexus between a current disability and an in-service event or injury, the Board notes that renal cell carcinoma is not a condition for which presumption of service connection due to herbicide exposure is warranted.  See 38 C.F.R. § 3.309(e).  However, this does not bar service connection if the evidence demonstrates that it is as least as likely as not that the Veteran's renal cell carcinoma was caused by herbicide exposure.  The VA physician opined in March 2012 that the Veteran's primary cause of death, renal cancer, was less likely than not related to service.  A private physician, Dr. E. Kraut provided a written statement along with Internet blog postings and information on a preliminary study regarding a possible connection between herbicide exposure and renal cancer, but provided no opinion regarding the etiology of the Veteran's renal cancer.  The VA physician reviewed the evidence submitted by Dr. Kraut, and provided an addendum opinion in September 2012.  The VA physician opined that there was insufficient evidence to establish a causal link between herbicide exposure and renal cell carcinoma, and that it was not possible to establish the credibility of the information submitted by Dr. Kraut.  As such, the opinion remained unchanged from March 2012, in which the VA physician opined that the Veteran's renal cell carcinoma was less likely than not related to service, to include as due to herbicide exposure.

The Board finds that the only competent medical opinions of record are the March and September 2012 VA opinions, which are negative to the Appellant's claim and, as such, the evidence does not include a competent medical opinion relating the Veteran's renal cell carcinoma to his active duty service.  While Dr. Kraut submitted a statement along with some literature, he provided no opinion as to whether the Veteran's renal cell carcinoma was related to herbicide exposure.  Additionally, while the Board has reviewed the literature provided by Dr. Kraut, it notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  The articles submitted by Dr. Kraut fall into this general category.  Although the articles discuss a relationship between herbicide exposure in the Republic of Vietnam and renal cancer, they do not pertain specifically to this Veteran, and the articles are not combined with any opinion of a medical professional.  Therefore, this evidence is not probative with regard to the issue on appeal.  

Further, the Board acknowledges various lay statements provided by the Appellant and the Veteran's sister.  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of renal cancer.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  Here, however, the Board finds the nature and etiology of renal cancer is not something for which a layman is competent to provide an opinion.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The record does not show that the Appellant or the Veteran's sister possess the requisite training or credentials needed to render a competent opinion as to the nature of the Veteran's renal cancer.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinions do not constitute competent medical evidence and lack probative value.  Accordingly, the Board finds that the Appellant has not established a nexus between the Veteran's renal cell carcinoma and any in-service event or injury.

In light of these facts, the Board determines that the criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Appellant's claim and it must be denied.









ORDER

New and material evidence having been received, the claim for service connection for the cause of the Veteran's death is reopened.

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


